Summary of Chattel Mortgage Contract (“the Contract”) Entered into by and
between Shenzhen BAK Battery, Co., Ltd (“the Mortgager”) and Shenzhen Eastern
Branch, Agricultural Bank of China (“the Creditor”) dated June 22, 2009


Main contents:
 
Ø
Contract number: 81903200900000186

 
Ø
In order to guarantee the indebtedness of Shenzhen BAK Battery Co., Ltd. (the
“Obligor”) towards the Creditor under the Loan Agreement (reference no.:
81101200900001357) from June 22, 2009 to June 22, 2010, the Mortgager agrees
to pledge its full margin of RMB4.55221 million to the Creditor.

 
Ø
The amount of guaranteed debt principal is HKD5.2363584 million.

 
Ø
Scope of Guaranty: The guaranty shall cover all of the loan principal, interest,
penalty interest, breach of contract compensation, damages, undertaking fee and
all the expenses such as litigation cost, lawyer’s fee, notification cost and
public notice cost etc. which is incurred to the Creditor in realizing its
creditor’s right.

 
Ø
Collateral: The Mortgager agrees to pledge its full margin of RMB4.55221 million
to the Creditor.

 
Ø
Breach of Contract Penalties: additional 30% of the maximum amount secured in
this Contract and full compensation for the Creditor’s loss due to the
Mortgager’s breach of contract.



Headlines of the articles omitted:
 
Ø
Undertakings of the Mortgager

 
Ø
Validity of the Creditor’s Right

 
Ø
Transferring and Occupancy of Collateral

 
Ø
Collateral Security

 
Ø
Realizing of Creditor’s Right

 
Ø
Return of Collateral

 
Ø
Fee

 
Ø
Disputation settlement

 
Ø
Supplement articles

 
Ø
Attachment

 
Ø
Validity

 
Ø
Notification



 
 

--------------------------------------------------------------------------------

 
 